Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

                                                       Allowable Subject Matter
Claims 1-27 are allowed.
The following is an examiner’s statement of reasons for allowance of the independent claims (1, 14, and 27): 
             The closest prior art of record “Method For Assigning Shared Spectrum Resources To Access Points, Involves Grouping Coexistence Groups Into Groups Of Coexistence Groups, And Mapping Shared Spectrum Transmit Frequencies To Groups Of Coexistence Groups” by MacMullan, US2018/0242165A1, “Coordinating Spectrum Authorization For Backhaul Connections” by Markwart et al., US2018/0288621A1,  
“Method For Policing Spectrum Usage In Dumb/cognitive Radio Device For E.g. Wireless Communications, Involves Analyzing Spectrum Use Data To Identify Operation Of Radio System, And Generating Violation Alarm Based On Identified Operation” by Stanfrorth et al., US2012/0142383A1 fails to anticipate or in combination render obvious the claims such that they are within the prior art. 
Claims 1-27 are outside of the prior art.  Examiner has read the international search report from a sister patent office who has determined that the claims are allowable.  While full faith and credit need not be given to that report, Examiner finds the rationale therein persuasive, specifically the recitations with regard to the determination of effective isotropic radiated power (commonly known in the art, as well as identified in the claims as EIRP) being used as part of the determinative steps for the specific frequency assignation and to whom the assignation is made, as well as using those assignations as a basis for channel availability responses to secondary users.
That, coupled with Examiner’s own search failing to find references that in their entirety either anticipate the claims or in combination render the claims obvious, leads the Examiner to determine that the claims are in condition for allowance in terms of prior art.  Claim 27 is now in condition for allowance due its amended recitation of a computer readable medium being non-transitory
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L SCHWARTZ whose telephone number is (571)270-7494.  The examiner can normally be reached on M-F 10a-6p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Pérez-Gutiérrez can be reached on 571-272-791515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSHUA L SCHWARTZ/Primary Examiner, Art Unit 2642